DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  on line 1 of the claim, it appears that “probably” should be “probability”.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  on line 1 of the claim, it appears that  “intercept” should be “intersection”.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  on line 2 of the claim, it appears that “probably” should be “probability”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, independent claim 1 states “a method of evaluating probability of relationship between electronic devices” in the preamble, but the claim does not result in generating a probability value.
Claim 1 recites the limitation "each convergency" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "each convergence" in 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In the first limitation, “identifying a plurality of devices” should be “identifying a plurality of mobile devices”.  Claim 6 also discloses “metadata containing coordinates and associated timestamps for all available points for each device”.  It is not clear what exactly the available point are.
Claim 6 recites the limitation "the resulting layer" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lidstrom et al., EP 2247126 (hereinafter Lidstrom).
Regarding claim 6, Lidstrom suggests a computer-implemented method for identifying device intersections using application data derived from a plurality of mobile devices, comprising the steps of: identifying a plurality of mobile devices contained in a user defined area of interest (AOI) and generating a set of individual geospatial layers for each of the devices, wherein the set of individual geospatial layers are derived from a set of metadata containing coordinates and associated timestamps for all available points for each of the devices [paragraphs 0043, 0067]; combining the individual layers to produce a convergence surface of polygonal intersections indicating where devices have shared additional locations outside the initial AOI [paragraphs 0068-0069, 0073]; and applying the timestamps to the resulting layer with a user defined time interval to generate a probability matrix of association [paragraphs 0073, 0074].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al., US Patent Application Publication Number 2021/0144510, disclose inference of logistical relationships from device location data.
Marinovic et al., US Patent Number 10,511,938, disclose systems and methods for locating or tracking devices using proximal groupings of devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EAW/
July 11, 2022

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644